Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), is entered into as of April 19,
2012 (the “Effective Date”), by and between Pacira Pharmaceuticals, Inc., a
California corporation (the “Company”), and Lauren Riker (the “Employee”).

 

RECITALS

 

WHEREAS, the Company wishes to continue to employ the Employee, and the Employee
desires to continue to be employed by the Company, for such purpose and upon the
terms and conditions hereinafter provided; and

 

WHEREAS, the parties wish to establish the terms of the Employee’s future
employment with the Company and set out fully their respective rights,
obligations and duties.

 

AGREEMENT

 

In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:

 

1.                                       Title and Capacity.  The Company hereby
agrees to continue to employ the Employee, and the Employee hereby accepts
continued employment with the Company, under the terms set forth in this
Agreement.  The Employee will serve as the Executive Director, Account and
Reporting and Principal Accounting Officer of the Company and shall perform such
duties as are ordinary, customary and necessary in such role.  The Employee will
report directly to the Chief Financial Officer of the Company.  The Employee
shall devote her full business time, skill and attention to the performance of
her duties on behalf of the Company.

 

2.                                       Compensation and Benefits.

 

(a)                                  Salary.  The Company agrees to pay the
Employee an annual base salary of Two Hundred Eleven Thousand and Five Hundred
Twenty Dollars ($211,520) payable in accordance with Company’s customary payroll
practice (the “Base Salary”).  The Employee’s Base Salary shall be reviewed
periodically by the Chief Financial Officer or Chief Executive Officer of the
Company; provided, however, that any such review will not necessarily result in
an adjustment to the Employee’s Base Salary.

 

(b)                                 Bonus.  The Employee is eligible to receive,
in addition to the Base Salary and subject to the terms hereof and at the full
discretion of the Chief Financial Officer and/or Chief Executive Officer, a
targeted incentive bonus of twenty-five percent (25%) of Base Salary (the
“Targeted Incentive Bonus”).  The Targeted Incentive Bonus shall be based on the
Employee’s and the Company’s performance during the applicable fiscal year.  The
Targeted Incentive Bonus criteria or “goals” will be determined by agreement
between the Chief Financial Officer and/or Chief Executive Officer and the
Employee at beginning of each fiscal year.  The award of the Target Incentive
Bonus may be in an amount either above or below the amount specified by the
Chief Financial Officer and/or Chief Executive Officer at the beginning of each

 

--------------------------------------------------------------------------------


 

fiscal year based on the ultimate performance assessed by the Chief Financial
Officer and/or Chief Executive Officer

 

The Targeted Incentive Bonus, if awarded, shall be payable in the first payroll
period in 2013, but in no event later than March 15, 2013.  Targeted Incentive
Bonuses for subsequent years shall be determined and approved by the Chief
Financial Officer and/or Chief Executive Officer in their sole discretion.

 

All salary and bonuses shall be subject to all applicable withholdings and
deductions.

 

(c)                                  Stock Options.  On May 11, 2011, the
Company granted to the Employee stock options (each an “Option” and
collectively, the “Options”) to purchase an aggregate of forty thousand (40,000)
shares of the Company’s common stock, $0.001 par value per share (the “Option
Shares”), pursuant to the Company’s 2011 Stock Option/Stock Issuance (the
“Plan”).  The exercise price, vesting schedule and other terms for each of the
Options are set forth in the notice of grant and option agreement for each such
Option and the Options are subject to accelerated vesting as set forth in
Section 3 hereof.  Additional equity incentives, if any, shall be determined by
the Board (or a committee thereof) in its sole discretion.  All share figures
set forth herein shall be subject to adjustment for stock splits, stock
dividends, stock combinations, recapitalizations and similar events.

 

(d)                                 Benefits.  The Employee(and, where
applicable, the employee’s qualified dependents) will be eligible to participate
in health insurance and other employee benefit plans and policies established by
the Company for its employees from time to time on substantially the same terms
as are made available to other such employees of the Company generally.  The
Employee’s participation (and the participation of the Employee’s qualified
dependents) in the Company’s benefit plans and policies will be subject to the
terms of the applicable plan documents and the Company’s generally applied
policies, and the Company in its sole discretion may from time to time adopt,
modify, interpret or discontinue such plans or policies.

 

(e)                                  Expenses.  The Company will reimburse the
Employee for all reasonable and necessary expenses incurred by the Employee in
connection with the Company’s business, in accordance with the applicable
Company policy as may be amended from time to time.

 

(f)                                    Vacation and Holidays.  The Employee
shall be eligible for thirty (30 days’ paid vacation/flexible time off per
calendar year subject to the applicable terms and conditions of the Company’s
vacation policy and applicable law.

 

(g)                                 Termination of Benefits.  Except as set
forth in Section 3 or as otherwise specified herein or in any other agreement
between the Employee and the Company, if the Employee’s employment is terminated
by the Company for any reason, with or without Cause (as defined below), or if
the Employee resigns the Employee’s employment voluntarily, with or without Good
Reason (as defined below), no compensation or other payments will be paid or
provided to the Employee for periods following the date when such a termination
of employment is effective, provided that any rights the Employee may have under
the Company’s benefit plans

2

--------------------------------------------------------------------------------


 

shall be determined under the provisions of such plans.  If the Employee’s
employment terminates as a result of the Employee’s death or disability, no
compensation or payments will be made to the Employee other than those to which
the Employee may otherwise be entitled under the benefit plans of the Company.

 

3.                                       Compensation and Benefits Upon
Termination of Employment.  Upon termination of the Employee’s employment (such
date of termination being referred to as the “Termination Date”), the Company
will pay the Employee the compensation and benefits as described in this
Section 3.

 

(a)                                  General Benefits Upon Termination.  The
Company will pay the Employee on or about the Termination Date all salary and
vacation/personal time off pay, if any, that has been earned or accrued through
the Termination Date and that has not been previously paid.

 

(b)                                 Termination without “Cause” or for “Good
Reason”.  In the event that the Company terminates the Employee’s employment
without Cause (as defined below) or, in the event the Employee terminates her
employment for Good Reason (as defined below), in each case, (i) the Employee
shall be entitled to receive (A) continuing payments of the then effective Base
Salary for a period of nine (9) months beginning on the Payment Commencement
Date and payable in accordance with the Company’s payroll policies and (B) the
benefits set forth in Section 3(e), and (ii) the Employee shall be entitled to
acceleration of vesting of such number of Option Shares as would have vested in
the nine (9) month period following the Termination Date had the Employee
continued to be employed by the Company for such period, provided, however that
in each case the receipt of such payments and benefits is expressly contingent
upon the Employee’s execution and delivery of a severance and release of claims
agreement drafted by and satisfactory to counsel for the Company (the “Release”)
which Release must be executed and become effective within sixty (60) days
following the Termination Date.  The payments and benefits shall be paid or
commence on the first payroll period following the date the Release becomes
effective (the “Payment Commencement Date”).  Notwithstanding the foregoing, if
the 60th day following the Termination Date occurs in the calendar year
following the termination, then the Payment Commencement Date shall be no
earlier than January 1st of such subsequent calendar year.  The provision of
payments and benefits pursuant to this Section shall be subject to the terms and
conditions set forth on Exhibit A.

 

(c)                                  Termination without “Cause” or for “Good
Reason” Prior to or Following a Change of Control.  In the event that the
Company terminates the Employee’s employment without Cause (as defined below)
or, in the event the Employee terminates her employment for Good Reason (as
defined below), in each case, within thirty (30) days prior to, or twelve (12)
months following, the consummation of a Change of Control, then (i) the Employee
shall be entitled to receive (A) continuing payments of the then effective Base
Salary for a period of nine (9)months beginning on the Payment Commencement Date
and payable in accordance with the Company’s payroll policies and (B) the
benefits set forth in Section 3(e), and (ii) acceleration of vesting of one
hundred percent (100%) of the then unvested Option Shares, provided, however
that in each case: (x), the receipt of such payments and benefits is expressly
contingent upon the Employee’s execution and delivery of a Release as described
above drafted by and satisfactory to counsel for the Company, which Release must
be executed and become effective within sixty

 

3

--------------------------------------------------------------------------------


 

(60) days following the Termination Date.  The provision of payments and
benefits pursuant to this Section shall be subject to the terms and conditions
set forth in Exhibit A.

 

(d)                                 Definitions.

 

(i)                                     “Change of Control” means (A) a merger
or consolidation of either the Company or Pacira, Inc., a Delaware corporation
(“Parent”) into another entity in which the stockholders of the Company or
Parent (as applicable) do not control fifty percent (50%) or more of the total
voting power of the surviving entity (other than a reincorporation merger); 
(B) the sale, transfer or other disposition of all or substantially all of the
Company’s assets in liquidation or dissolution of the Company; or (C) the sale
or transfer of more than fifty percent (50%) of the outstanding voting stock of
the Company.  In the case of each of the foregoing clauses (A), (B) and (C), a
Change of Control as a result of a financing transaction of the Company or
Parent shall not constitute a Change of Control for purposes of this Agreement

 

(ii)                                  “Cause” means (A) the Employee’s failure
to substantially perform her duties to the Company after there has been
delivered to the Employee written notice setting forth in detail the specific
respects in which the Chief Financial Officer and/or Chief Executive Officer
believes that the Employee has not substantially performed her duties and, if
the Company reasonably considers the situation to be correctable, a demand for
substantial performance and opportunity to cure, giving the Employee thirty (30)
calendar days after he receives such notice to correct the situation; (B) the
Employee’s having engaged in fraud, misconduct, dishonesty, gross negligence or
having otherwise acted in a manner injurious to the Company or in intentional
disregard for the Company’s best interests; (C) the Employee’s failure to follow
reasonable and lawful instructions from the Chief Financial Officer and/or Chief
Executive Officer and the Employee’s failure to cure such failure after
receiving twenty (20) days advance written notice; (D) the Employee’s material
breach of the terms of this Agreement or the Employee Proprietary Information
and Inventions Assignment Agreement or any other similar agreement that may be
in effect from time to time; or (E) the Employee’s conviction of, or pleading
guilty or nolo contendere to, any misdemeanor involving dishonesty or moral
turpitude or related to the Company’s business, or any felony.

 

(iii)                               “Good Reason” means the occurrence of any
one or more of the following events without the prior written consent of the
Executive:  (A) any material reduction of the then effective Base Salary other
than in accordance with this Agreement or which reduction is not related to a
cross-executive team salary reduction; (B) any material breach by the Company of
this Agreement; or (C) a material reduction in the Employee’s responsibilities
or duties, provided that in the case of clause (C), a mere reassignment
following a Change of Control to a position that is substantially similar to the
position held prior to the Change of Control transaction shall not constitute a
material reduction in job responsibilities or duties; provided, however, that no
such event or condition shall constitute Good Reason unless (x) the Employee
gives the Company a written notice of termination for Good Reason not more than
ninety (90) days after the initial existence of the condition, (y) the grounds
for termination (if susceptible to correction) are not corrected by the Company
within thirty (30) days of its receipt of such notice and (z) the Termination
Date occurs within one (1) year following the Company’s receipt of such notice.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Benefits Continuation.  If the Employee’s
employment is terminated pursuant to Section 3(b) or Section 3(c) and provided
that the Employee is eligible for and elects to continue receiving group health
and dental insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et
seq., the Company will, for a twelve (12) month period following the Payment
Commencement Date (the “Benefits Continuation Period”), continue to pay the
share of the premium for such coverage that is paid by the Company for active
and similarly-situated employees who receive the same type of coverage.  The
remaining balance of any premium costs shall be paid by the Employee on a
monthly basis for as long as, and to the extent that, the Employee remains
eligible for COBRA continuation.  Notwithstanding the above, in the event the
Employee becomes eligible for health insurance benefits from a new employer
during the Benefits Continuation Period, the Company’s obligations under this
Section 3(e) shall immediately cease and the Employee shall not be entitled to
any additional monthly premium payments for health insurance coverage. 
Similarly, in the event the Employee becomes eligible for dental insurance
benefits from a new employer during the Benefits Continuation Period, the
Company’s obligations under this Section 3(e) shall immediately cease and the
Employee shall not be entitled to any additional monthly premium payments for
dental insurance.  The Employee hereby represents that he will notify the
Company in writing within three (3) days of becoming eligible for health or
dental insurance benefits from a new employer during the Benefits Continuation
Period

 

(f)                                    Death.  This Agreement shall
automatically terminate upon the death of the Employee and all monetary
obligations of Company under Section 2 of this Agreement shall be pro rated to
the date of death and paid to the Employee’s estate.

 

(g)                                 Disability.  The Company may terminate the
Employee’s employment if the Employee is unable to perform any of the duties
required under this Agreement for a period of three (3) consecutive months due
to a “Total and Permanent Disability”.  The term “Total and Permanent
Disability” shall mean the existence of a permanent physical or mental illness
or injury, which renders the Employee incapable of performing any material
obligations or terms of this Agreement.  Any dispute regarding the existence of
a Total and Permanent Disability shall be resolved by a panel of three
(3) physicians, one selected by Company, one selected by the Executive, and the
third selected by the other two physicians.  A termination of employment
pursuant to this Section 3(f) shall constitute a termination for Cause.

 

4.                                       At-Will Employment.  The Employee will
be an “at-will” employee of the Company, which means the employment relationship
can be terminated by either the Employee or the Company for any reason, at any
time, with or without prior notice and with or without cause.  The Company makes
no promise that the Employee’s employment will continue for any particular
period of time, nor is there any promise that it will be terminated only under
particular circumstances.  No raise or bonus, if any, shall alter the Employee’s
status as an “at-will” employee or create any implied contract of employment. 
Discussion of possible or potential benefits in future years is not an express
or implied promise of continued employment.  No manager, supervisor or officer
of the Company has the authority to change the Employee’s status as an “at-will”
employee.  The “at-will” nature of the employment relationship with the Employee
can only be altered by a written resolution approved by the Board.

 

5

--------------------------------------------------------------------------------


 

5.                                       Non-Solicitation.

 

(a)                                  Non-Solicit.  The Employee agrees that
during the term of the Employee’s employment with the Company, and for a period
of twelve (12) months immediately following the termination of the Employee’s
employment with the Company for any reason, whether with or without Cause or
Good Reason, the Employee shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s or its affiliates’ employees
or consultants to terminate such employee’s or consultant’s relationship with
the Company or its affiliates, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the Company or any of its affiliates,
either for the Employee or for any other person or entity except such
restrictions shall not apply to any employee who was at any time an employee or
consultant of Stack Pharmaceuticals, Inc.  Further, during the Employee’s
employment with the Company or any of its affiliates and at any time following
termination of the Employee’s employment with the Company or any of its
affiliates for any reason, with or without Cause or Good Reason, the Employee
shall not use any confidential information of the Company or any of its
affiliates to attempt to negatively influence any of the Company’s or any of its
affiliates’ clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct such person’s or entity’s
purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company or
any of its affiliates.

 

(b)                                 Specific Performance.  In the event of the
breach or threatened breach by the Employee of this Section 5, the Company, in
addition to all other remedies available to it at law or in equity, will be
entitled to seek injunctive relief and/or specific performance to enforce this
Section 5.

 

6.                                       Director and Officer Liability
Insurance; Indemnification.  During the term of the Employee’s employment
hereunder, the Employee shall be entitled to the same indemnification and
director and officer liability insurance as the Company and its affiliates
maintain for other corporate officers.

 

7.                                       Proprietary Information and Inventions
Assignment Agreement.  The Employee has executed and delivered the Company’s
standard Employee Proprietary Information and Inventions Assignment Agreement or
similar agreement and the Employee represents and warrants that the Employee
shall continue to be bound and abide by such Employee Proprietary Information
and Inventions Assignment Agreement or similar agreement.

 

8.                                       Attention to Duties; Conflict of
Interest.  While employed by the Company, the Employee shall devote the
Employee’s full business time, energy and abilities exclusively to the business
and interests of the Company, and shall perform all duties and services in a
faithful and diligent manner and to the best of the Employee’s abilities. The
Employee shall not, without the Company’s prior written consent, render to
others services of any kind for compensation, or engage in any other business
activity that would materially interfere with the performance of the Employee’s
duties under this Agreement. The Employee represents that the Employee has no
other outstanding commitments inconsistent with any of the terms of this
Agreement or the services to be rendered to the Company.  While employed by the
Company, the Employee shall

 

6

--------------------------------------------------------------------------------


 

not, directly or indirectly, whether as a partner, employee, creditor,
shareholder, or otherwise, promote, participate or engage in any activity or
other business competitive with the Company’s business. The Employee shall not
invest in any company or business which competes in any manner with the Company,
except those companies whose securities are listed on reputable securities
exchanges in the United States or European Union.

 

9.                                       Miscellaneous.

 

(a)                                  Severability.  If any provision of this
Agreement shall be found by any arbitrator or court of competent jurisdiction to
be invalid or unenforceable, then the parties hereby waive such provision to the
extent that it is found to be invalid or unenforceable and to the extent that to
do so would not deprive one of the parties of the substantial benefit of its
bargain.  Such provision shall, to the extent allowable by law and the preceding
sentence, be modified by such arbitrator or court so that it becomes enforceable
and, as modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.

 

(b)                                 No Waiver.  The failure by either party at
any time to require performance or compliance by the other of any of its
obligations or agreements shall in no way affect the right to require such
performance or compliance at any time thereafter.  The waiver by either party of
a breach of any provision hereof shall not be taken or held to be a waiver of
any preceding or succeeding breach of such provision or as a waiver of the
provision itself.  No waiver of any kind shall be effective or binding, unless
it is in writing and is signed by the party against whom such waiver is sought
to be enforced.

 

(c)                                  Assignment.  This Agreement and all rights
hereunder are personal to the Employee and may not be transferred or assigned by
the Employee at any time.  The Company may assign its rights, together with its
obligations hereunder, to any parent, subsidiary, affiliate or successor, or in
connection with any sale, transfer or other disposition of all or substantially
all of its business and assets; provided, however, that any such assignee
assumes the Company’s obligations hereunder.

 

(d)                                 Withholding.  All sums payable to the
Employee hereunder shall be reduced by all federal, state, local and other
withholding and similar taxes and payments required by applicable law.

 

(e)                                  Entire Agreement.  This Agreement,
including the agreements referred to herein (which are deemed incorporated by
reference herein) constitute the entire and only agreement and understanding
between the parties governing the terms and conditions of employment of the
Employee with the Company and this Agreement supersedes and cancels any and all
previous contracts, arrangements or understandings with governing the terms and
conditions of the Employee’s employment by the Company. In the event of any
conflict between the terms of any other agreement between the Employee and the
Company entered into prior to the Effective Date, the terms of this Agreement
shall control.

 

(f)                                    Amendment.  This Agreement may be
amended, modified, superseded, cancelled, renewed or extended only by an
agreement in writing executed by both parties hereto.

 

7

--------------------------------------------------------------------------------


 

(g)      Headings.  The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement.  In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.

 

(h)                                 Notices.  Any notices provided hereunder
must be in writing and shall be deemed effective upon the earlier of personal
delivery (including, personal delivery by facsimile transmission or the third
day after mailing by first class mail) to the Company at its primary office
location and to the Employee at her address as listed on the Company payroll
(which address may be changed by written notice).

 

(i)                                     Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which, taken together, constitute one and the same
agreement.

 

(j)                                     Governing Law, Forum Selection, Jury
Waiver.  This Agreement and the rights and obligations of the parties hereto
shall be construed in accordance with the laws of the State of New Jersey
without giving effect to the principles of conflict of laws.  Any action, suit
or other legal proceeding that is commenced to resolve any matter arising under
or relating to any provision of this Agreement shall be commenced only in a
court of the State of New Jersey (or, if appropriate, a federal court located
within District of New Jersey ), and the Company and the Employee each consents
to the jurisdiction of such a court.  Both the Company and the Employee
expressly waive any right that any party either has or may have to a jury trial
of any dispute arising out of or in any way related to the Employee’s employment
with or termination from the Company.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement as of the date first above written.

 

 

PACIRA PHARMACEUTICALS, INC.:

 

 

 

 

 

By:

/s/ Dave Stack

 

 

David Stack

 

 

Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Lauren Riker

 

Lauren Riker

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYMENTS SUBJECT TO SECTION 409A

 

1.                                       Subject to this Exhibit A, any
severance payments and benefits that may be due under the Agreement shall begin
only upon the date of the Employee’s “separation from service” (determined as
set forth below) which occurs on or after the termination of the Employee’s
employment.  The following rules shall apply with respect to distribution of the
severance payments and benefits, if any, to be provided to the Employee under
the Agreement, as applicable:

 

(a)                                   It is intended that each installment of
the severance payments and benefits under the Agreement provided under shall be
treated as a separate “payment” for purposes of Section 409A.  Neither the
Company nor the Employee shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

 

(b)                                  If, as of the date of the Employee’s
“separation from service” from the Company, the Employee is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments or benefits shall be made on the dates and terms set forth in
the Agreement.

 

(c)                                   If, as of the date of the Employee’s
“separation from service” from the Company, the Employee is a “specified
employee” (within the meaning of Section 409A), then:

 

(i)                                        Each installment of the severance
payments and benefits due under the Agreement that, in accordance with the dates
and terms set forth herein, will in all circumstances, regardless of when the
Employee’s separation from service occurs, be paid within the short-term
deferral period (as defined under Section 409A) shall be treated as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A and shall be paid at the time set
forth in the Agreement; and

 

(ii)                                     Each installment of the severance
payments and benefits due under the Agreement that is not described in this
Exhibit A, Section 1(c)(i) and that would, absent this subsection, be paid
within the six-month period following the Employee’s “separation from service”
from the Company shall not be paid until the date that is six months and one day
after such separation from service (or, if earlier, the Employee’s death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following the Employee’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a

 

--------------------------------------------------------------------------------


 

separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Employee’s second taxable year following the taxable year in which the
separation from service occurs.

 

2.                                       The determination of whether and when
the Employee’s separation from service from the Company has occurred shall be
made and in a manner consistent with, and based on the presumptions set forth
in, Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this
Exhibit A , Section 2, “Company” shall include all persons with whom the Company
would be considered a single employer under Section 414(b) and 414(c) of the
Code.

 

3.                                       The Company makes no representation or
warranty and shall have no liability to the Employee or to any other person if
any of the provisions of the Agreement (including this Exhibit) are determined
to constitute deferred compensation subject to Section 409A but that do not
satisfy an exemption from, or the conditions of, that section.

 

2

--------------------------------------------------------------------------------